Citation Nr: 1024074	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to an increased rating in excess of 30 
percent for the service-connected pes planus.



REPRESENTATION

Veteran represented by:	The American Legion





ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and October 2006 RO rating 
decisions.

In an Order, dated on March 1, 2010, the United States Court 
of Appeals for Veterans Claims (Court) granted a Joint 
Motion, vacating  a decision of the Board of Veterans Appeals 
(Board) promulgated in May 2009 that denied the claims of 
service and the claim for increase and remanding the matters 
to the Board for further action.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

As stated in the Joint Motion, the Board failed to enforce 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in terms of advising the Veteran of what 
constitutes new and material evidence to reopen the claim of 
service connection for hearing loss pursuant to Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).  

Specifically, the Joint Motion indicated that the Veteran was 
not informed of all the bases on which his claim had been 
denied (i.e., no current diagnosis or nexus).  Reportedly, 
the Veteran was not provided with an adequate explanation as 
to what was required to submit evidence of a nexus between 
any current hearing loss disability and service.

With respect to the latter VCAA deficiency of not providing 
notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the case was vacated and remanded sub nom in Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).  

As such, this has clearly changed the holding of the Court's 
decision, which directed VA compliance with Vazquez and, by 
operation of law, has modified the Court's earlier order and 
judgment.  See Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) 
(citations omitted).  

Given the intervening change in the applicable law, Vazquez 
notice is a permissible exception to the "Law of the Case" 
Doctrine.  Id.;see Goble v. Brown, 9 Vet. App. 22, 23 (1996).

Also as reflected, the Board was instructed to obtain a VA 
medical examination for tinnitus and pes planus.  Implicit in 
the Joint Motions was the findings that the medical evidence 
currently of record was not adequate for rating the pes 
planus and that a medical opinion was required to determine 
the etiology of the claimed tinnitus was necessary.  

Thus, a remand in accordance with 38 U.S.C.A. § 5103A(d) for 
a medical examination is needed to make a decision in this 
case.

Prior to arranging for the Veteran to undergo further VA 
examination, VA should obtain and associate with the claims 
folder all outstanding VA medical records and pertinent 
private records.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Hence, on remand, VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.  

The record also reflects that the Veteran may have applied 
for Social Security Administration (SSA) disability benefits, 
as indicated from a December 2005 Tennessee Orthopaedic 
Clinic, P.C. treatment record.  SSA records must be obtained 
before a decision on the claims can be made.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all indicated 
action to contact the Social Security 
Administration (SSA) and obtain copies of 
records pertinent to the veteran's claim 
for SSA benefits and a copy of the 
determination awarding benefits.

2.  The RO also should take appropriate 
steps to obtain all outstanding records 
referable to treatment received by the 
Veteran from VA and any other health care 
provider.  All records and/or responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO then should schedule the 
Veteran for a VA examination in order to 
determine the nature and likely etiology 
of the claimed tinnitus.  

The claims folder and a copy of this 
REMAND must be reviewed by the examiner.   

Based on a review of the record, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current tinnitus is 
due to an event or incident of his active 
service.  

In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the 
evidence of record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided for 
each opinion expressed.  If the examiner 
finds that he/she must resort to 
speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

4.  The Veteran should also be afforded a 
VA examination to determine the current 
severity of his service-connected 
bilateral pes planus. 
 
The claims folder should be made 
available to the examiner, and the 
examiner should note that the claims 
folder was reviewed in his or her report.  
All tests and studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination. 
 
Specifically, the examiner is requested 
to opine as to (a) whether the Veteran 
has pronounced (marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic 
shoes or appliances) acquired flatfoot as 
described in 38 C.F.R. § 4.71a, 
Diagnostic Code 5276; and (b) whether the 
Veteran demonstrates any bilateral weak 
foot under 38 C.F.R. § 4.71a, and whether 
the Veteran has bilateral claw foot (pes 
cavus) with marked contraction of plantar 
fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, 
marked varus deformity.  Diagnostic Code 
5278.
 
The examiner is also requested to note 
whether the Veteran's bilateral feet 
exhibit weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  

The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses his bilateral feet 
repeatedly over a period of time.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report. 
 
The RO should provide the examiner a copy 
of 38 C.F.R. § 4.71a, Diagnostic Codes 
5276-5284 (2009). 

5.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all evidence of 
record.  If any benefit sought on appeal 
remains denied,  the RO should furnish a 
fully responsive Supplemental Statement 
of the Case to the Veteran and his 
representative and afford them with a 
reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



